Decree affirmed. This is an appeal from a decree of a Probate Court allowing with modifications the first account of Archibald G. Pike, executor of the will of Charles M. Blood, deceased. The evidence is not reported. There is a report by the judge of the material facts found by him. The items in the account that are in dispute are items relating to the management and sale of real estate. See G. L. (Ter. Ed.) c. 206, § 8. Upon facts found by the judge — which need not be recited — there was no error in the allowance of the account.